Citation Nr: 1231777	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  04-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for residuals of a right medial malleolus fracture with degenerative arthritis (right ankle disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating assigned for his right ankle disability.  The Veteran's claims file is now in the jurisdiction of the Anchorage, Alaska RO.  In May 2004, an informal conference was held before a Decision Review Officer (DRO) at the RO; a report is associated with the Veteran's claims file.

In October 2006, the case was remanded for additional development and to satisfy notice requirements.  A June 2008 rating decision increased the rating for the right ankle disability from 10 percent (under 38 C.F.R. § 4.71a, Diagnostic codes (Codes) 5273-5024 for painful or limited motion of a major joint or group of major joints) to 20 percent (under Code 5271 for marked limited motion of the ankle), effective April 28, 2008 (the date of a VA examination).  The Veteran continued to express dissatisfaction with the rating assigned (see November 2008 report of contact); thus, the matter remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Notably, he did not appeal the effective date assigned.

In November 2008, the matter of entitlement to a rating in excess of 20 percent for the right ankle disability was remanded for additional development.  A June 2009 rating decision granted service connection for degenerative joint disease (DJD) of the right ankle, rated 10 percent, effective April 28, 2008.  This separate rating for arthritis, effectively, increased the rating for the Veteran's right ankle disability from 20 percent to a combined 30 percent (based on a formulation of 20 percent under Code 5271 for marked limited motion for the ankle and 10 percent under Code 5010 for arthritis with limitation of motion).

In September 2009, the matter of entitlement to a combined rating in excess of 30 percent for the right ankle was remanded for additional development.  The Board also invited the RO's attention to the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding), noting that the two ratings assigned for the right ankle disability were based on the same symptoms/impairment of ankle function (i.e., limitation of motion).  A May 2010 rating decision found that there was clear and unmistakable error (CUE) in the grant of service connection for DJD of the right ankle, and proposed to sever service connection for DJD of the right ankle.  An August 2010 rating decision implemented the severance, effective September 1, 2010.

In February 2011, the Board noted that while the Veteran had not specifically appealed the matter of the propriety of the severance of service connection for right DJD, that matter was a threshold question that needed to be resolved and therefore implicitly part and parcel of the appeal for an increased rating for a right ankle disability.  The Board then restored service connection for right ankle DJD, and remanded the matter of the rating for the Veteran's right ankle disability for additional development and due process considerations.  

In August 2011, the RO implemented the Board's restoration of service connection for right ankle DJD, rated 10 percent, effective September 1, 2010.  This separate rating for arthritis again, effectively, increased the rating for the Veteran's right ankle disability from 20 percent to a combined 30 percent (based on a formulation of 20 percent under Code 5271 and 10 percent under Code 5010).

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

The Veteran's right ankle disability is manifested by marked limited motion, mild instability, and weakness; ankylosis is not shown.




CONCLUSION OF LAW

A combined rating in excess of 30 percent is not warranted for the Veteran's right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Codes 5003, 5010, 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has been advised of VA's duties to notify and assist in the development of his claim.  While he did not receive complete notice prior to the initial rating decision, November 2006 and May 2007 letters provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Specifically, these letters provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  Various supplemental statements of the case (SSOCs), most recently in May 2012, readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent VA treatment records have been secured; in a December 2006 statement, he indicated that he had not been treated "outside the VA".  The RO arranged for VA examinations in October 2003, April 2008, December 2009, and in March 2012.  The Board notes that the reports from these VA examinations contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Factual Background

In January 2003, the Veteran filed an increased rating claim, in part for his service-connected right ankle disability. 

May 2002 to June 2003 VA treatment records are silent for any complaints, findings, treatment, or diagnoses related to the right ankle.

On October 2003 VA examination, the Veteran reported having constant pain in his right ankle (2 on a scale of 10) that increased with walking around during his daily activities (up to a 5 on a scale of 10).  He stated that he was being followed by a podiatrist, who had prescribed orthotics to help relieve the pain.  He also reported that he was employed seasonally for the winter as a heavy equipment operator at Elmendorf Air Force Base, and indicated that he experienced increased pain in his right ankle if the equipment he was operating had stiff accelerator pedals.  On physical examination, the Veteran had full, active ranges of motion in his right ankle.  There was some medial malleolar tenderness in his right ankle, and it was also slightly larger than his left medial malleolar.  The right plantar surface with raised tendon band was also most noticed with dorsiflexion and was not tender.  Based on the foregoing, the examiner opined that the Veteran had full, active ranges of motion in the right ankle with tenderness to palpation of the medial malleolus.  July 2003 X-rays showed an old, ununited fracture of the medial malleolus; and moderate narrowing of the medial aspect of the mortis at the site of the old fracture. 

In December 2003, the RO found that the evidence of record, which included the findings reported during the October 2003 VA examination, did not warrant a rating in excess of 10 percent for the Veteran's right ankle disability. 

June 2003 to March 2008 VA treatment records, which include treatment records from Elmendorf Air Force Base Hospital and Providence Alaska Medical Center, show that in October 2003, the Veteran presented for casting of orthotics.  It was noted that he was followed for moderately severe pronation syndrome.  In September 2006 it was noted that the Veteran drove, was independent in his activities of daily living, and worked part time for the parks/recreation service.

On April 28, 2008 VA examination, the Veteran stated that the pain in his right ankle was constant (6 on a scale of 10), and increased with walking around during his daily activities (up to a 10 on a scale of 10).  His current treatment regimen included taking pain medication as necessary; bracing his ankle with high quarter shoes; and avoiding walking, especially on uneven grounds.  It was noted that the Veteran used orthotic inserts to aid in walking; that he was able to stand for 15-30 minutes; and that he was able to walk for a quarter mile.  On physical examination, there was no instability, tendon abnormality, or angulation in the right ankle.  Dorsiflexion ranges of motion were 0 to 10 degrees against gravity; 0 to 15 degrees when passive, and 0 to 0 degrees against strong resistance.  There was no additional loss of motion on repetitive use.  Other significant clinical findings included some slight motion at the nonunion site of the medial malleolar facture, and no active plantarflexion.  X-rays showed continued nonunion of the fracture of the medial malleolus, similar to that shown in the July 2003 X-ray; a mild plantar heel spur; and mild degenerative changes of the anterior tibiotalar articulation, which appeared greater than that previously seen in the July 2003 X-ray.  Based on the foregoing, it was the examiner's impression that the Veteran continued to have residual problems with his prior right ankle fracture, including DJD of the right ankle and symptomatic nonunion of the medial malleolus.  These disabilities caused him to experience decreased mobility, weakness or fatigue, and decreased strength and pain in the lower extremity.  It also affected his work (as a part-time/seasonal small engine technician and driver) in that he had to put a block under the accelerator pedal of any motorized vehicle that he operated because he had no useful plantar flexion of the ankle.  He also had to change the pitch of the accelerator pedal to accommodate the lost motion in his ankle, and brake with his left foot.  It did not cause him to lose any time from his work.

A June 2008 rating decision, based upon the findings reported on April 28, 2008 VA examination, increased the rating for the Veteran's right ankle disability to 20 percent (for marked limitation of motion under 38 C.F.R. § 4.71a, Code 5271).

In June 2009, the RO noted that the April 28, 2008 VA examiner had indicated that the Veteran's right ankle DJD was related to his service-connected right medial malleolus fracture and granted service connection for right ankle DJD, rated 10 percent under 38 C.F.R. § 4.61, Code 5010 (for arthritis with limitation of motion).  This award of secondary service connection for right ankle DJD had the effect of increasing the rating for the Veteran's service-connected right ankle disability to a combined 30 percent (based on a formulation of 20 percent under Code 5271for marked limitation of motion and 10 percent under Code 5010 for arthritis with limitation of motion).  

In September 2009, the Board noted that on April 28, 2008 VA examination, the Veteran's right ankle disability had demonstrated findings that were suggestive of the available schedular criteria being inadequate to rate the right ankle disability.  Therefore, additional development and consideration was needed to determine whether he was entitled to an extraschedular rating for his right ankle disability.  [The Board notes that in its September 2009 remand, it referred to the April 28, 2008 VA examination report as the "May 2009 VA examination"; this was in error.  A review of the April 28, 2009 VA examination report shows that while the document was signed by the examiner in May 2009, the examination was conducted on April 28, 2008.]
On December 2009 VA examination, the Veteran reported experiencing pain at the nonunion site, having difficulty climbing stairs, being able to walk less than 1/4 miles before experiencing pain in the right ankle, and experiencing flare-ups with weather changes.  He also noted that he wore orthotics and boots for support, and sometimes required a cane for support.  On physical examination, the right ankle did not give way.  There was also no weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  There was deformity, pain, stiffness, and decreased speed of joint motion.  There was also ankle instability described as marked stiffness in active and passive movement.  Dorsiflexion was from 0 to 3 degrees, plantar flexion was 0 to 30 degrees.  There was no objective evidence of pain following repetitive motion nor were there additional limitations after three repetitions of range of motion.  Ankylosis was also not shown.  X-rays showed a stable-appearing nonunion fracture of the medial malleolus with mild degenerative changes between the medial malleolus and talus and between the lateral malleolus and talus.  Based on the foregoing the examiner diagnosed status-post nonunion medial malleolus fracture of the right ankle, and opined that the pain at the nonunion site caused the Veteran to have some disability when walking for long distances, climbing stairs, or walking in the woods.  The examiner further noted that the Veteran was able to function quite well in day to day activities, such as driving huge vehicles as well as his car without difficulty; therefore, in his opinion, the right ankle disability was mild to moderate. 

In August 2010, the RO severed service connection for right ankle DJD, explaining that the right ankle residuals of a medial malleolus fracture were already service connected.  Therefore, to award service connection for both the DJD and the medial malleolus fracture would cause the disabilities to be "evaluated using the same criteria related to painful, limited motion."  The severance of service connection for DJD of the right ankle effectively reduced the rating assigned for the Veteran's right ankle disability to 20 percent under Code 5271.

In February 2011, the Board determined that because there was competent evidence in the record (in the form of the April 28, 2008 VA examination report) to show that the Veteran's right ankle DJD was related to his service-connected right ankle disability, the award of service connection for right ankle DJD by rating decision in June 2009 was proper, and did not involve CUE.  The Board then remanded the matter of the rating for the Veteran's right ankle disability, explaining that due process considerations mandated that the RO have an initial opportunity to reconsider the rating for the Veteran's right ankle disability in light of the Board's restoration of service connection for DJD.  The Board further observed that while the assignment of separate compensable ratings under Code 5271 and Code 5010 would violate the prohibition against pyramiding in 38 C.F.R. § 4.14 (because it would assign separate ratings for the same symptoms/functional impairment under different diagnoses, i.e., limitation of motion), there might nonetheless be right ankle symptoms and functional impairment that were not recognized by the 20 percent (maximum) rating assigned under Code 5271 (for marked limitation of motion), and pointed out that such would therefore warrant either the assignment of a separate rating, an alternate analogous rating, or referral for extraschedular consideration.

In August 2011, the RO implemented the Board's restoration of service connection for right ankle DJD, rated 10 percent under 38 C.F.R. § 4.61, Code 5010 (for arthritis with limitation of motion).  This restoration of secondary service connection for right ankle DJD had the effect of increasing the rating for the Veteran's service-connected right ankle disability to a combined 30 percent (based on a formulation of 20 percent under Code 5271 for marked limitation of motion and 10 percent under Code 5010 for arthritis with limitation of motion).

On March 2012 VA examination, the Veteran complained of progressively worsening right ankle pain for the past 3 years.  His current treatment regimen included taking over the counter medication pain medication as necessary, taking Percocet about twice a month for severe pain, using custom orthotic inserts all the time, wearing high top shoes for additional support, and sometimes using a cane.  He did not complain of any flare-ups that impacted the function of his ankle.  Range of motion testing showed that the Veteran's right ankle plantar flexion was 26 degrees with objective evidence of painful motion at 10 degrees; and right ankle dorsiflexion was 7 degrees with objective evidence of painful motion at 5 degrees.  After repetitive testing times 3, the Veteran did not demonstrate any additional limitation of motion.  He did have functional loss/impairment in that there was pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He also demonstrated pain on palpation.  Muscle strength testing was normal.  Based on the foregoing the examiner opined that because the Veteran's right ankle joint had active and passive motion, he did not have ankylosis.  He did have pain with limited range of motion in the right ankle and also complained of guarding against any passive movement in the right foot; therefore, the examiner opined that it was more likely than not that the Veteran had pain with right ankle joint movement.  Still, because he had significant motion which made his gait better than an ankle with ankylosis, it was still the examiner's opinion that this limitation of motion was not equivalent to ankylosis.  The examiner then noted that the Veteran did have nonunion of a remote medial malleoloar right ankle fracture, and that X-rays also showed some deformity of the right medial malleolus with mild degenerative changes.  He opined that the nonunion fracture more likely than not resulted in frequent turned ankles which were due to mild instability and weakness.

C. Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedular rating, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

When an unlisted condition is encountered, it should be rated under a closely related disease or injury in which not only the function is affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characterized to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right ankle disability is currently assigned a combined 30 percent rating (based on a formulation of 20 percent under Code 5271 and 10 percent under Code 5010).

Code 5271 provides for a 10 percent rating for moderate limited motion of the ankle and a (maximum) 20 percent rating for marked limited motion of the ankle.  38 C.F.R. § 4.71a.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

In determining the limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
As an initial matter, the Board notes that the assignment of separate compensable schedular ratings for limitation of motion under both Codes 5271 and 5010 for the residuals of a right medial malleolus fracture with DJD violates the prohibition against pyramiding in 38 C.F.R. § 4.14, because it assigns separate ratings for the same symptoms/ impairment of ankle function (i.e., limitation of motion) under different diagnoses. 

Upon careful review of the record the Board finds that the AMC's most recent re-assignment of separate ratings under Codes 5271 and 5010 was (although not adequately explained) not an intentional violation of 38 C.F.R. § 4.14, but an attempt to implement the Board's findings (regarding the propriety of severance of service connection for ankle DJD) and concerns (regarding the adequacy of the schedular criteria to rate the disability at issue (because the Rating Schedule does not include a Code that provides for consideration of instability as a basis for rating ankle disability).  The Board assumes that the AMC (without articulating so) assigned an analogous rating for ankle instability and weakness (See 38 C.F.R. § 4.20) under Code 5010, which applies to arthritis due to trauma, for lack of a more appropriate Code under which to assign an analogous rating for those symptoms.  Because Code 5010 provides for rating based on limitation of motion (which is encompassed by Code 5271), it is not an ideal Code to assign for the analogous rating; however, given the circumstances, the Board finds it not inappropriate.  

The question before the Board then is whether the Veteran is entitled to a still higher combined rating for his right ankle disability.  As the disability is already rated 30 percent combined, the focus is on the criteria that would provide for (at least) the next higher combined rating (40 percent).  A close review of the record revealed no distinct period during which the criteria for the next higher (combined 40 percent) rating were met as to the Veteran's service-connected right ankle disability.  See Hart, supra.  In particular, the maximum schedular rating available under Code 5271 (for limited motion of the ankle) is 20 percent; thus, further evaluation of the Veteran's right ankle disability under that diagnostic code is not warranted.  Likewise, his right ankle is also already assigned the maximum rating provided for a single joint under Codes 5003/5010.  See 38 C.F.R. § 4.71a.  
The Board has considered the applicability of alternate diagnostic codes for rating the Veteran's right ankle disability; however, the only available diagnostic code that would provide for a higher (30 percent or 40 percent) schedular rating, Code 5270, requires ankylosis.  The Veteran's treatment records, as well as the reports of his October 2003, April 2008, December 2009, and March 2012 VA examinations, are silent for any ankylosis.  The March 2012 VA examiner noted that although there was objective evidence of pain with limited range of motion along with guarding of passive movement in the right ankle, there was also significant motion which made the Veteran's gait better than with an ankle that is ankylosed.  Therefore, in his opinion, this limitation of motion could not be considered as functionally equivalent to ankylosis.  Consequently, evaluation of the right ankle disability under Code 5270 is not warranted.  See 38 C.F.R. § 4.71a.  

Additional factors that could provide a basis for an increase also have been considered; however, it is not shown that the Veteran has any functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Notably, no additional loss of motion on repetitive use was shown during the Veteran's VA examinations.

In summary, a combined rating in excess of 30 percent is not warranted for the Veteran's service-connected right ankle disability under any applicable schedular criteria or permissible combination thereof.  

The Board's analysis proceeds to consideration of whether the disability picture presented by the Veteran's right ankle disability is such that referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted.  In exceptional cases where schedular evaluations are found inadequate, an extraschedular evaluation may be authorized if certain criteria are met.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The 20 percent (maximum) rating assigned under Code 5271 recognizes limitation of motion of the Veteran's right ankle (and associated impairment of function); the 10 percent rating under Code 5010 recognizes (as noted above it is assumed) instability and associated impairment of function/weakness of the ankle.  Consequently, there remain no right ankle symptoms/impairment of function that are not fully encompassed by the criteria for the schedular ratings now assigned under Codes 5271 and 5010, 20 and 10 percent, respectively.  No such symptoms/impairment are shown or identified by the Veteran.  Therefore, the schedular criteria (with assignment of the analogous rating) are not inadequate, and referral for extraschedular consideration is not indicated.   See Thun, 22 Vet App. 111 (2008).  

Finally, there is also no evidence (or allegation) that the Veteran's right ankle disability has rendered him unemployable.  Indeed, the evidence shows that (with some accommodations made to the accelerator pedals of the vehicles he drives) he remains seasonably employed as a small engine technician and driver.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the Veteran's claim; accordingly, the appeal in this matter must be denied.


ORDER

A combined rating in excess of 30 percent for residuals of a right medial malleolus fracture with degenerative arthritis (right ankle disability) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


